Justice White,
dissenting.
One of the questions presented by this case is whether, in a trademark infringement action under § 43(a) of the Lanham Act, 15 U. S. C. § 1125(a), a district court’s finding of “likelihood of confusion” is reviewable under the “clearly erroneous” standard, as a finding of fact, or de novo, as a conclusion of law. As I have previously noted, the Courts of Appeals are divided on this question. Elby’s Big Boy of Steubenville, Inc. v. Frisch’s Restaurants, Inc., 459 U. S. 916 (1982) (White, J., dissenting from denial of certiorari). I would grant certiorari to resolve this conflict.